                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-89-FDW

JORDAN ANDREW JONES,                      )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
GEORGE T. SOLOMON, et al.,                )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) Sealed Notice, (Doc. No. 18), informing the Court that it has been unable to procure

a waiver of service of process for Defendants W. David Guice, Frank L. Perry, Mike Ball,

and Gregory P. Taylor.

       NC DPS has provided names and last known addresses for Defendants Guice, Perry,

Ball, and Taylor. The Clerk of Court is directed to notify the United States Marshal that

Defendants Guice, Perry, Ball, and Taylor need to be served with the summons and Complaint

in accordance with Rule 4 the Federal Rules of Civil Procedure. If Defendants Guice, Perry,

Ball, and Taylor cannot be served at the addresses provided by the NC DPS, the U.S. Marshal

shall be responsible for locating their home addresses so that they may be served. See

28 U.S.C. § 1915(d) (in actions brought in forma pauperis under § 1915(d), “[t]he officers of

the court shall issue and serve all process, and perform all duties in such cases”); Fed. R. Civ. P.

4(c)(3) (“At the plaintiff’s request, the court may order that service be made by a United States

Marshal or deputy marshal or by a person specially appointed by the court. The court must so order

if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S.

                                                 1
Marshal is unable to obtain service on Defendants Guice, Perry, Ball, and Taylor, the U.S. Marshal

shall inform the Court of the reasonable attempts to obtain service. The U.S. Marshal shall not

disclose Defendants’ home addresses to the pro se incarcerated Plaintiff and shall file any document

containing such addresses under seal.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendants Guice, Perry, Ball, and Taylor at their home addresses. If the

               U.S. Marshal is unable to obtain service on Defendants Guice, Perry, Ball, and

               Taylor, the U.S. Marshal shall inform the Court of the reasonable attempts to obtain

               service.

       (2)     The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

               the Sealed Notice containing Defendants’ last known addresses, (Doc. No. 18), and

               this Order to the U.S. Marshal.

                                                     Signed: October 11, 2018




                                                 2
